Name: 74/221/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Raw Tobacco
 Type: Decision
 Subject Matter: nan
 Date Published: 1974-05-06

 Avis juridique important|31974D022174/221/EEC: Commission Decision of 29 March 1974 on the Advisory Committee on Raw Tobacco Official Journal L 123 , 06/05/1974 P. 0019 - 0019 Greek special edition: Chapter 03 Volume 10 P. 0213 Spanish special edition: Chapter 03 Volume 7 P. 0212 Portuguese special edition Chapter 03 Volume 7 P. 0212 ++++COMMISSION DECISION OF 29 MARCH 1974 ON THE ADVISORY COMMITTEE ON RAW TOBACCO ( 74/221/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS AN ADVISORY COMMITTEE ON RAW TOBACCO WAS SET UP BY THE COMMISSION DECISION OF 22 DECEMBER 1970 ( 1 ) , THE TEXT OF WHICH WAS REPLACED BY THE DECISION OF 31 OCTOBER 1973 ( 2 ) ; WHEREAS IT IS NECESSARY TO MAKE A FURTHER AMENDMENT TO THE TEXT , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN THE TEXT OF ARTICLE 1 OF THE COMMISSION DECISION OF 31 OCTOBER 1973 ON THE ADVISORY COMMITTEE ON RAW TOBACCO , ARTICLE 3 IS REPLACED BY THE FOLLOWING : " ARTICLE 3 1 . THE COMMITTEE SHALL CONSIST OF FORTY MEMBERS . 2 . SEATS ON THE COMMITTEE SHALL BE APPORTIONED AS FOLLOWS : - TWENTY TO REPRESENTATIVES OF RAW TOBACCO PRODUCERS AND OF PRODUCERS' COOPERATIVES , OF WHICH AT LEAST ONE SEAT TO BE ALLOCATED TO COOPERATIVES , - FOUR TO REPRESENTATIVES OF THE TOBACCO TRADE , - SEVEN TO REPRESENTATIVES OF THE TOBACCO INDUSTRY , OF WHICH TWO SEATS TO BE ALLOCATED TO PUBLIC UNDERTAKINGS , - SIX TO REPRESENTATIVES OF AGRICULTURAL WORKERS AND OF WORKERS IN THE TOBACCO INDUSTRY , - THREE TO CONSUMERS' REPRESENTATIVES . " ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 29 MARCH 1974 . DONE AT BRUSSELS , 29 MARCH 1974 . FOR THE COMMISSION THE PRESIDENT FRANCOIS-XAVIER ORTOLI ( 1 ) OJ NO L 14 , 18 . 1 . 1971 , P . 8 . ( 2 ) OJ NO L 355 , 24 . 12 . 1973 , P . 50 .